IN THE UNITED STATES COURT OF APPEALS
                           FOR THE FIFTH CIRCUIT



                                  No. 00-30913
                                Summary Calendar



                                HARMON FRANKLIN,

                                                   Plaintiff-Appellant,

                                      versus

              STATE OF LOUISIANA; on behalf of Louisiana
             Department of Public Safety and Corrections,

                                                   Defendant-Appellee.

                          --------------------
             Appeal from the United States District Court
                 for the Western District of Louisiana
                           USDC No. 99-CV-2054
                          --------------------
                             January 8, 2001

Before SMITH, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Harmon Franklin (“Franklin”) appeals the dismissal of his

action in the district court.           Franklin was charged with various

violations of state trucking regulations.               He filed a notice of

removal pursuant to 28 U.S.C. § 1443 and later sought suppression

of certain evidence seized in violation of his constitutional

rights   and   a    dismissal    of   all    charges.     He    also   requested

injunctive     relief,    enjoining         the   enforcement    of    allegedly

constitutionally defective statutes, regulations, and enforcement


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                No. 00-30913
                                     -2-

procedures. The lower court dismissed the action without prejudice

on the abstention grounds of Younger v. Harris, 401 U.S. 37 (1971),

finding    that    allowing   the   federal    action   to   proceed    would

impermissibly interfere with the pending state action.

       It is axiomatic that federal courts must be assured of their

jurisdiction and may question it sua sponte at any stage of a

proceeding.       See In re Bass,171 F.3d 1016, 1021 (5th Cir. 1999).

This   court   reviews    a   district   court’s   determination       of   the

propriety of removal de novo. Estate of Martineau v. Arco Chemical

Co., 203 F.3d 904, 910 (5th Cir. 2000).        The removing defendant has

the burden to show that the federal court has subject matter

jurisdiction.      Id.

       We conclude that the matter was improperly removed to federal

court.    28 U.S.C. § 1443 allows removal of certain civil actions

and criminal prosecutions if a person is denied or cannot enforce

in state court a right under any law providing for equal civil

rights; however, caselaw instructs that the right denied must arise

under a federal law “providing for specific civil rights stated in

terms of racial equality.” Williams v. Mississippi, 608 F.2d 1021,

1022 (5th Cir. 1979) (quoting Johnson v. Mississippi, 421 U.S. 213,

219 (1975)).      “Claims that prosecution and conviction will violate

rights under constitutional or statutory provisions of general

applicability or under statutes not protecting against racial

discrimination, will not suffice.”        Johnson, 421 U.S. 219.

       Because none of the rights Franklin claims were denied him

“arise under a federal law ‘providing for specific civil rights

stated in terms of racial equality,’” nor has he claimed his rights
                               No. 00-30913
                                    -3-

were violated because of his race, this action is not covered by

the provisions of 28 U.S.C. § 1443.           Therefore, this matter was

improperly removed and should have been summarily remanded. See 28

U.S.C. § 1446(c)(4); 28 U.S.C. § 1447(c).

      Franklin also incorrectly asserts that 28 U.S.C. §§ 1331 and

1343 provide the district court with original jurisdiction over his

claims.    28 U.S.C. § 1331 provides that the district court “shall

have original jurisdiction of all civil actions arising under the

Constitution, laws or treaties of the United States.”                28 U.S.C.

§   1343   provides   that   the   district   court   shall   have    original

jurisdiction over various civil actions based on civil rights

violations.     However, Franklin has not filed a separate federal

civil rights claim; he has tried removed a state administrative

proceeding.

      Franklin also filed a motion to dispense with the record

excerpts required by 5th Cir. R. 30; however, he has since filed

the required excerpts, and this motion is MOOT.                The district

court’s judgment is VACATED, and the matter is REMANDED for further

action consistent with this opinion.

      VACATED AND REMANDED.

      MOTION DENIED AS MOOT.